Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	Claims 29-48 rejected under 35 U.S.C. 103 as being unpatentable over Dorum et al. (U.S. Patent Application Publication # 2014/0244125) in view of Burnette et al. (U.S. Patent # 8,527,199).

Regarding claims 29, 33, 37, 41, and 45, Dorum discloses a method of processing crowdsourced navigation information for use in autonomous vehicle navigation (P18, etc), the method comprising: 
processing, by a mapping server, crowdsourced navigation information from a plurality of vehicles obtained by sensors coupled to the plurality of vehicles (fig 1, P32, etc), wherein the navigation information describes road lanes of a road segment (P27, etc); 
generating, by the mapping server, an autonomous vehicle map for the road segment, wherein the autonomous vehicle map includes a spline corresponding to a lane in the road segment (fig 2A, P39, etc); and 
distributing, by the mapping server, the autonomous vehicle map to an autonomous vehicle for use in autonomous navigation over the road segment (fig 1, P34, 21, etc).
Dorum fails to disclose collecting data about landmarks identified proximate to the road segment, the landmarking including a traffic sign, or that the map includes the landmarks identified proximate to the road segment.
In the same field of endeavor, Burnette discloses collecting data about landmarks identified proximate to the road segment, the landmarking including a traffic sign, or that the map includes the landmarks identified proximate to the road segment (col 3: 45-52, col 5: 12-22, etc). 
It would have been obvious before the effective filing date of the claimed invention to modify Dorum to do so, as taught by Burnette, in order to facilitate vehicle 

Regarding claims 30, 34, 38, 42, and 46, Dorum further discloses that the navigation information includes road geometry data (P46, etc).  

Regarding claims 31, 35, 39, 43, and 47, Dorum further discloses that the plurality of vehicles includes autonomous vehicles (P18, etc; Burnette col 3: 60-67, etc).  

Regarding claims 32, 36, 40, 44, and 48, Dorum further discloses that the sensor data obtained by the sensors includes road geometry data (P46, etc; Burnette col 5: 12-22, etc).


3.	Claims 29-48 rejected under 35 U.S.C. 103 as being unpatentable over Dorum et al. (U.S. Patent Application Publication # 2014/0244125) in view of Ferguson et al. (U.S. Patent # 8,949,016).

Regarding claims 29, 33, 37, 41, and 45, Dorum discloses a method of processing crowdsourced navigation information for use in autonomous vehicle navigation (P18, etc), the method comprising: 

generating, by the mapping server, an autonomous vehicle map for the road segment, wherein the autonomous vehicle map includes a spline corresponding to a lane in the road segment (fig 2A, P39, etc); and 
distributing, by the mapping server, the autonomous vehicle map to an autonomous vehicle for use in autonomous navigation over the road segment (fig 1, P34, 21, etc).
Dorum fails to disclose collecting data about landmarks identified proximate to the road segment, the landmarking including a traffic sign, or that the map includes the landmarks identified proximate to the road segment.
In the same field of endeavor, Ferguson discloses collecting data about landmarks identified proximate to the road segment, the landmarking including a traffic sign, or that the map includes the landmarks identified proximate to the road segment (col 7: 61- col 8:5, col 8: 55-64, col 16: 1-12, etc). 
It would have been obvious before the effective filing date of the claimed invention to modify Dorum to do so, as taught by Ferguson, in order to facilitate vehicle navigation by identifying landmarks to be used for visual guidance by the driver and/or to draw the driver’s attention to the traffic signs, with predictable results.  

Regarding claims 30, 34, 38, 42, and 46, Dorum further discloses that the navigation information includes road geometry data (P46, etc).  

Regarding claims 31, 35, 39, 43, and 47, Dorum further discloses that the plurality of vehicles includes autonomous vehicles (P18, etc; Ferguson abstract, etc).  

Regarding claims 32, 36, 40, 44, and 48, Dorum further discloses that the sensor data obtained by the sensors includes road geometry data (P46, etc; Ferguson col 16: 42-50, col 14: 59 – col 15: 6, etc).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Shelley Chen/
Patent Examiner
Art Unit 3663
April 10, 2021